DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art references of record, Utsunomiya et al., Kobayashi, and Toshimitsu et al., fail to teach:
“a frequency band, of the second frequency band, other than the third frequency band is used for wireless communication of another system, and the third frequency band provides wireless power supply”, as set forth in claim 1;
“the detection circuitry is configured to perform the carrier sense separately by dividing the second frequency band into a plurality of frequency bands, and to perform interference avoidance for a frequency band in which a difference in frequency from the first frequency band is smallest among the plurality of frequency bands.”, as set forth in claim 20; and
“the third period is longer than the first period, and a difference between the first period and the third period is a period in which the signal is greater than the predetermined value.”, as set forth in claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 8, 2021